DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method of identifying an outlier group of patients, classified in G06F17/18.
II. Claims 6-32, drawn to methods for implementing a prediction model, classified in G16H50/70.
III. Claims 33-41, drawn to a method for identifying the incursion of patient status characteristics based on patient interactions, classified in G16H50/30.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I does not include manipulation or analysis of timeline metrics, identification of prior and/or forward features, or generation of predictions; subcombination II does not include calculating a survival rate for a cohort of patients, selecting a plurality of clinical or molecular characteristics associated with the cohort of patients, identifying one or more interactions for each patient, and associating predictions for each patient from a target prediction model for each of the one or more targets; and subcombination III does not include calculating a survival rate for a cohort of patients, selecting a plurality of clinical or molecular characteristics associated with the cohort of patients, or manipulation of timepoint metrics, identification of prior and/or forward features. Additionally, subcombination I has separate utility such as identifying an outlier group of patients; subcombination II has separate utility such as identifying prior and forward features for each of a plurality of timepoints to generate a plurality of sets of predictions for patients; while subcombination III has separate utility such as identifying the incursion of patient status characteristics based on patient interactions. See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Subcombinations I, II, and III are classified in different CPC subclasses. Subcombination I is classified in G06F17/18, subcombination II is classified in G16H50/70, and subcombination III is classified in G16H50/30. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Separate search strategies will be needed to thoroughly evaluate the prior art for each invention. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention; subcombination I will require, for example, searches related to calculating an average survival rate for a cohort of patients and determining outliers within the cohort; subcombination II will require, for example, searches related to analyzing patient timepoints for forward and prior features to generate sets of predictions for a plurality of patients; and subcombination III will require, for example, searches related to identifying interactions and identifying whether a patient will incur status characteristics within a time period. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to John Linzer on 1/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626